September 03, 2004


Mr. Gary L. Crofford
Law Offices of Gary L. Crofford
7500 San Felipe, Suite 600
Houston, TX 77063
Mr. John Bradley Mitchell
Roberts Markel Guerry, LLP
2500 City West Blvd., Suite 1350
Houston, TX 77042

RE:   Case Number:  03-1016
      Court of Appeals Number:  06-02-00102-CV
      Trial Court Number:  2000-50887

Style:      JOHN F. SIMPSON
      v.
      AFTON OAKS CIVIC CLUB, INC., ET AL.

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument, the  Court  delivered
the enclosed opinion and judgment in the above-referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Linda Rogers |
|   |Mr. Charles      |
|   |Bacarisse        |